Exhibit 10.aa

AMENDMENT TO THE

FIRST BANCORP SENIOR MANAGEMENT SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

THIS AMENDMENT to the First Bancorp Senior Management Supplemental Executive
Retirement Plan (hereinafter referred to as “the SERP”), by First Bancorp
(hereafter referred to as “the Employer”), is made this the 11th day of March,
2014.

 

W I T N E S S E T H:

 

WHEREAS, the Employer maintains an unfunded, nonqualified supplemental pension
plan known as the First Bancorp Senior Management Supplemental Executive
Retirement Plan (hereinafter referred to as “the SERP”) for the exclusive
benefit of certain members of management and highly compensated employees; and

 

WHEREAS, the Employer previously amended the SERP so as to freeze participation
and benefit accruals effective December 31, 2012, and now desires this Amendment
to supersede the provisions of the SERP to the extent those provisions are
inconsistent with the provisions of this Amendment;

 

NOW, THEREFORE, effective March 31, 2014, the SERP shall be amended as follows:

 

 

1.Section 1.14 Normal Retirement Age is deleted in its entirety and the
following new Section

1.14 Normal Retirement Age is substituted in its place, as follows:

 

“1.14 Normal Retirement Age shall be a Participant’s 65th birthday, except that
effective March 31, 2014, a Participant who, as of any determination date
following March 31, 2014, is a member of the Employer's Executive Officer and
who has earned at least 40 Years of Service with the Employer, shall be
automatically deemed to have met the Normal Retirement Age requirement as of the
date such conditions are attained.”

 

2.Section 1.15 Normal Retirement Date is deleted in its entirety and the
following new Section

1.15 Normal Retirement Date is substituted in its place, as follows:

 

“1.15 Normal Retirement Date shall be the first day of the month coinciding with
or next following the Participant’s Normal Retirement Age.”

 

IN WITNESS WHEREOF, this Amendment to the First Bancorp Senior Management
Supplemental Executive Retirement Plan is adopted this 11th day of March, 2014,
to be effective as otherwise stated above.

 

  FIRST BANCORP       By: /s/ Richard H. Moore   Its: President and CEO

 

ATTEST:

 

By: /s/ Timothy S. Maples

Its: Assistant Secretary



 

 

